In dissenting from the foregoing order, I do not feel at liberty to discuss the merits of the matter. Since the order reinstates the petitioner to all of his former rights and privileges as a member of the bar, all debate and discussion concerning his past delinquency should now be considered foreclosed, lest something might be said which would tend to handicap the petitioner in his effort to rebuild and restore his professional life. These considerations, however, do not preclude an inquiry as to the wisdom and propriety of entering the order over the protest and against the unanimous recommendation of the board of governors of the state bar association.
For many years, there has been no more insistent and persistent public demand than that the bar take effective action to discipline its unworthy members. The bar of this state has made a sincere effort to comply with that demand. To set up effective disciplinary machinery was not only the major reason for the creation of the integrated bar, but the successful accomplishment of that purpose has also proved to be the principal justification for its continued corporate existence.
The fact that each member of the board of governors is chosen from a different Congressional district would seem to be a sufficient check against the operation of local personal prejudice in dealing with matters of discipline. There is no reason to suppose that the members of the board of governors are any less merciful *Page 282 
or any less just minded than the members of this court. They are, obviously, in a vastly better position to know the facts concerning such matters and the public reaction to them than we can possibly be, since they are each and all engaged in the active practice of the law and, therefore, continuously dealing with, and mingling with, the public, while we have been semi-cloistered for varying periods of from one to twenty-six years.
The problem of maintaining discipline among the members of the bar is, in many respects, not unlike the problem of maintaining discipline in the public schools. Long experience in that field has repeatedly demonstrated that no effective discipline can be maintained in any public school system unless the disciplinary acts of its principals and teachers are customarily sustained and approved by the final authority, the board of education.
In my opinion, the unanimous recommendation of the board of governors, as regards disciplinary matters, should not be disregarded, except in very exceptional cases. I can see no reason for not according to the unanimous determination of the board at least as great a presumption of verity and finality as we are accustomed to accord to the findings and determinations of a superior court in the ordinary case which comes before us for review. That presumption, I think, was not accorded to the recommendation of the board of governors in the instant case.
MILLARD and SIMPSON, JJ., concur with ROBINSON, J. *Page 283